internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable tam-158043-04 index uil no case-mis no --------------------- ------------------------------------------------ -------- ---------------------------------------------- --------------------------- ----------------------------- -------------------------------- taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference legend ---------------------------------------------------------- ----------------------------------- ------------------------- ---------------- ---------------------------------------------- ------------------------- ------------ ---------------------------------------------------- taxpayer parent corp a sub a ----------------------------------------------------------------------------------------------------------- sub b ------------------------------------------------------- ------------ ------------------------------------------------------------------------------------------ tam-158043-04 sub c entity a state a plan s organization year a year b year c date a date b date c date d date e date f date g date h date i date j date k date l date m date n ----------------------------------------- ------------------------------------------- ----------- --------------------------------------------- ----------------------------------------------------- ------- ------- ------- ------------------------ ------------------------ ----------------------- -------------------------- -------------------------- ----------------------- ----------------------- ----------------------- ------------------------- ---------------- ------------------------- -------------------------- ----------------------- ------------------ tam-158043-04 sec_1 sec_2 sec_3 number a number b number c number d number e number f number g number h number i number j number k number l number m number n number o number p name a name b name c ------------------------- ----------------------- ------------------------ -- -------- --------- --------------- --------- --- ----- ----------- ----------- -- --------- ----------- -- --- -- -- ----------------- ---------------------------------------------- --------------------- tam-158043-04 issue s whether taxpayer’s amendments to its articles of incorporation in year a to convert to a for-profit stock entity or the issuance of stock in year b constituted a material_change in operations or a material_change in structure under sec_833 of the internal_revenue_code if there is a material_change in operations or in structure did it occur in year a or in year b are the sec_833 benefits lost for the entire calendar_year in which a material_change has occurred may the benefits of sec_1012 of the tax_reform_act_of_1986 public law date be claimed after a material_change in operations or in structure conclusion s taxpayer’s issuance of stock after its conversion to a for-profit stock entity in year b constituted a material_change in structure under sec_833 the material_change occurred in year b the sec_833 benefits are lost for the entire calendar_year in which a material_change has occurred the benefits of sec_1012 of the tax_reform_act_of_1986 may not be claimed after a material_change in operations or in structure taxpayer’s articles of incorporation as of date a provided that it was facts taxpayer is a for-profit stock corporation that provides health insurance in state a taxpayer is a successor by merger of several plans operating in state a taxpayer is a licensee of the organization which permits taxpayer subject_to compliance with organization’s regulation to use exclusively the plan name trademarks and service marks in state a established as a nonprofit health care corporation for the purpose of operating and maintaining one or more health care plans as defined in sec_1 of the official code of state a annotated taxpayer was a nonmember corporation with its operations and affairs governed by a board_of directors in accordance with state statutory requirements under sec_2 taxpayer’s articles of incorporation specifically stated that it was organized exclusively for charitable purposes and that no part of its net_earnings could be used for the benefit of any individual or entity further taxpayer’s articles of incorporation stated that upon liquidation all of its net assets would be distributed to one or more organizations described in sec_501 of the code effective date b taxpayer amended its articles of incorporation to eliminate all references to charitable purposes in order to implement taxpayer’s plan of conversion to a for-profit stock this change in the articles of incorporation was part of a plan to convert on date c taxpayer filed a plan of conversion with the insurance department of tam-158043-04 taxpayer from being a nonprofit non-stock corporation to a for-profit stock corporation so that it could be more competitive with out of state health insurers that were entering state a’s health insurance market it would be able to raise a large amount of capital that would result in enhanced financial resources in addition two years prior to the amending of its article of incorporation the organization changed its long standing requirement that all plans must be organized as nonprofit_corporations and therefore allowed plans to convert to for-profit corporations corporation it was necessary that the state a legislature enacted several amendments to its code one amendment provided that all nonprofit_corporations except for certain nonprofit charitable corporations may convert to for-profit status by amending their articles of incorporation to operate as a for-profit corporation another amendment provided that no reserved funds of a nonprofit health care corporation shall be distributed or paid to any person as a part of any plan of conversion of a nonprofit health care corporation to a for-profit health care corporation state a requesting approval of taxpayer’s conversion from a nonprofit non-stock corporation to a business corporation under the code of state a the following steps were to be taken under the plan of conversion taxpayer was to incorporate corp a and cause corp a to issue number a shares of stock in exchange for dollar_figurenumber b taxpayer was to amend its articles of incorporation under sec_3 of the code of state a taxpayer was to issue number b of its common_stock which is of its common_stock to corp a and corp a was to issue preferred_stock the same class issued by corp a to taxpayer in step to unrelated private investors in exchange for cash and to issue class a common_stock to an escrow agent for distribution to eligible subscribers as defined below order approved on date e the proposed conversion to for-profit status and the acquisition by corp a of taxpayer following this a certificate of restated articles of incorporation was certified by the secretary of state of state a for taxpayer on date f the insurance commissioner of state a approved the amended articles of incorporation provisions the corporation would cease to operate as a nonprofit corporation and thereafter operate as a business corporation governed by the state a business corporation code all of the operations and affairs of the corporation would be controlled by the board_of directors elected in accordance with the by-laws each director of taxpayer is a director of corp a taxpayer shall have the authority to issue number b shares of common_stock with a par_value of dollar_figurenumber a a share following a hearing on date d the insurance commissioner of state a by the amended articles of incorporation dated date g include the following on date h corp a was officially formed as a new corporation in state a it was tam-158043-04 organized for the purpose of acting as a holding_company for taxpayer and its subsidiaries its only business is their ownership and operation it was organized by taxpayer which paid dollar_figurenumber b cash for number a share of corp a’s convertible preferred_stock then taxpayer issued of its common_stock number b shares to and became a wholly-owned subsidiary of corp a at the same time corp a issued number c shares of preferred_stock to selected preferred shareholders for dollar_figurenumber b per share the net_proceeds from the sale of the preferred_stock were approximately dollar_figurenumber d after deducting estimated offering expenses and certain other expenses of the conversion one individual name a through ownership of name b owned number e shares of the total the preferred stockholders held of the voting rights of the board_of corp a and thus taxpayer after the conversion they were entitled to receive dividends of dollar_figurenumber f year per share on and prior to date i and dollar_figurenumber g year per share after date i dividends were payable in cash annually in arrears due_date j of each year beginning date k a stock to name c as its escrow agent for distribution to eligible subscribers policyholders of taxpayer an eligible subscriber under the state a insurance code was a subscriber policyholder of taxpayer on date l and who remained a subscriber on date m each eligible subscriber out of approximately number i was offered number j of class a stock at no cost under state a’s insurance code taxpayer was obligated to offer shares in connection with an initial_public_offering to its subscribers on similar terms as such share are offered to the public the state a insurance commissioner held that this offer of shares to eligible subscribers extinguished such rights of the subscribers originally there were number k subscribers who accepted number l shares of no par_value class a stock corp a’s registration of its class a stock with the securities_and_exchange_commission was effective date n the class a stockholders were entitled to vote on number m of the number n directors of corp a however the total number was to be gradually voted in over a period three years with the first year allowing class a to vote on number o of number m the second year another number o and the third year and thereafter for a total of number m they were not entitled to receive dividends as long as any preferred_stock was issued and outstanding in addition to the preferred_stock corp a also issued number h shares of class on the date of the conversion and immediately thereafter taxpayer owned all the stock of sub a sub b sub c and part of the stock of entity a a few years later corp a and taxpayer were acquired by parent law and analysis sec_833 provides for a special deduction determined under sec_833 sec_1012 of the tax_reform_act_of_1986 the act provides that in tam-158043-04 sec_833 provides that existing blue cross or blue shield organizations are subject_to tax as if they were stock insurance_companies under part ii of subchapter_l which is the excess if any of percent of the sum of i the claims incurred during the taxable_year and liabilities incurred during the taxable_year under cost-plus contracts and expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims in connection with the administration of cost-plus contracts over the adjusted surplus as of the beginning of the taxable_year sec_833 provides that the deduction determined under sec_833 for any taxable_year shall not exceed taxable_income for such taxable_year determined without regard to such deduction sec_833 provides that the reduction to unearned premiums set forth in sec_832 shall not apply to sec_833 organizations the case of any existing blue cross or blue shield as defined in sec_833 that for purposes of determining gain_or_loss the adjusted_basis of its assets is deemed equal to the assets fair market values as of the first day of its first taxable_year beginning after date organization must be a an existing_blue_cross_or_blue_shield_organization as defined in sec_833 or b an organization meeting the requirements of sec_833 sec_833 defines the term existing_blue_cross_or_blue_shield_organization to mean any blue cross or blue shield organization that was in existence on date the organization is determined to be exempt from tax for its last taxable_year beginning before date and no material_change has occurred in the operations of such organization or in its structure after date and before the close of the taxable_year furthermore any successor to an organization that was an existing_blue_cross_or_blue_shield_organization as defined in sec_833 and any organization resulting from the merger or consolidation of organizations which meet the requirements of sec_833 are to be treated as existing blue cross or blue shield organizations for purposes of sec_833 to the extent permitted by the secretary_of_the_treasury sec_833 sets forth six requirements that other new organizations must meet including subparagraph a vi that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual the conference_report regarding sec_833 sec_1012 of the act h_r conf_rep no 99th cong 2d sess ii-344 to ii-351 vol c b to contains certain principles that are to be applied to determine whether a material_change in operation or structure has occurred under sec_833 to be subject_to the provisions of sec_833 sec_833 provides that an first the merger or split up of one or more blue cross or blue shield organizations will not constitute a material_change in operation or structure tam-158043-04 second if a blue cross or blue shield organization acquires a new line_of_business or is acquired by another business other than a health business the acquisition does not constitute a material_change in operations or structure of the organization if the assets of the other business are a de_minimis percentage ie less than percent of the assets of the existing_blue_cross_or_blue_shield_organization at the time of the acquisition or the taxpayer can demonstrate to the secretary_of_the_treasury that based on all the facts and circumstances the acquisition does not constitute a material_change in operations or structure of the existing blue cross blue shield organization third a material_change in operations occurs if an existing blue cross blue shield organization drops high risk coverage or substantially changes the terms and conditions under which high risk coverage is offered by the organization from the terms in effect as of date a change in high risk coverage is considered substantial if the effect of the change is to defeat the purpose of high risk coverage high risk coverage for this purpose generally means the coverage of individuals and small groups to the extent the organization provides such coverage under the specified terms and conditions as of date or meets the statutory minimum definition of high risk coverage for new organizations a material_change in operations does not occur if an existing organization alters its operations to provide high risk coverage that meets the minimum standards under the conference agreement for new blue cross blue shield organizations for example if an existing blue cross blue shield organization provides open enrollment to all individuals and small groups of less than individuals the organization could redefine the a small_group for purposes of this coverage to mean the lesser_of individuals or the minimum number of individuals required for small_group under state law such a redefinition of a small_group from to individuals would not be considered a material_change in operations because the organization would meet the minimum standard for a new organization with respect to small_group coverage on the other hand if an existing blue cross blue shield organization provides as of august high risk coverage to individuals and small groups without a premium or price differential to take into account the high risk nature of the business a change in premium structure for such individual and small_group coverage that has the effect of creating a significant price differential to take account of the high risk nature of the business would be considered a material_change in operations during the senate debate regarding this provision of the tax_reform_act_of_1986 the chairman of the senate_finance_committee senator packwood discussed the meaning of the material_change in operations and structure provision with another tam-158043-04 member of the finance_committee senator chafee the following is one of their exchanges mr chafee i would appreciate the chairman’s clarifying some aspects of that important provision the bill limits the use of the deduction to existing blue cross and blue shield organization which do not materially change their operations after the date of the conference agreement does this mean that any change in the organization’s operations after that date will cause it to lose the deduction mr packwood certainly not the purpose of the limitation is to deny the deduction to the organization only if it makes a change in its operations which is so material that the change has the effect of eliminating coverage for a high-risk segment of its business an example of such a material_change would be the elimination of coverage for individuals cong rec daily ed date subsequently congressman rostenkowski the chairman of the ways_and_means_committee made a statement on date with respect to several of the colloquies between senator packwood and other members of the senate although mr rostenkowski stated his belief that certain aspects of the colloquies on sec_833 did not reflect his understanding of the intent of the conferees his summary of the intent of the conferees with respect to material_change in operations was consistent with the view expressed by mr packwood rep rostenkowski said in part it was not the intent of the conferees to prevent an existing blue cross and blue shield organization from making normal adjustments in their business practices such adjustments to reflect new trends in cost containment or adding new coverages however it is my understanding that any change in business practice that either eliminates coverage of high risk individuals or small groups or that has the effect of eliminating such coverage is a material_change in structure or operation for example a premium increase that has the effect of making high-risk coverage unavailable because of the cost of such coverage is treated as a material_change cong rec e3391 daily ed date the general explanation of the tax_reform_act_of_1986 the blue_book at pages prepared by the staff of the joint_committee on taxation provides the merger or split up of one or more blue cross or blue shield organizations or the conversion to mutual status under local law is not a material_change in operations or structure tam-158043-04 a material_change is presumed to occur if an organization on or after date ceases to offer coverage for individuals or small groups or conversion coverage for those individuals who leave an employment-based group because of termination of employment a material_change generally occurs if an organization which on date offered individual coverage that allowed enrollment regardless of medical_condition modifies enrollment practices for that coverage to exclude certain individuals because of a preexisting medical problem a material_change in operations does not occur if the plan increases its premium rates to reflect increases in health care costs or makes normal changes in products or services to respond to changes and developments generally in the health care environment thus this material_change in operations rule is not intended to prevent a plan from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages any change in business practice that eliminates coverage of high-risk_individuals or small groups or has the effect of eliminating such coverage however is a material_change in structure or operations for example a premium increase that reflects normal increases in medical costs is not itself treated as a material_change on the other hand a premium increase that has the effect of making high risk coverage unavailable because the cost of such coverage is treated as a material_change similarly a material_change generally will occur if an organization after date ceases offering individual or small_group coverage in a defined geographic area due to a concentration of high risk individuals in that area in addition a material_change generally will occur if an organization institutes subsequent to date a procedure to identify particular individuals within the pool of individual enrollment reassesses their individual risk due to excessive utilization and cancels their coverage the material_change rule is not intended to prevent existing blue cross and blue shield organizations from changing their high risk coverage to respond better to the needs of that population for example a material_change would not occur if the organization introduced a preferred provider arrangement or a managed care product for individual high risk coverage that included financial incentives or requirements to use more cost effective providers or benefits eg home health or hospice care rather than hospitalization the material_change rule also is not intended to prevent existing blue cross and blue shield organizations from establishing special coverages that recognize healthy lifestyles for example a material_change would not occur if smokers were charged a higher premium than non-smokers as previously noted sec_833 and sec_501 changed taxpayer’s status from being tam-158043-04 tax-exempt to taxable for federal tax purposes for taxable years after date this of course did not impact taxpayer’s corporate structure which is governed by state law and the rules of the organization in year c the organization to which taxpayer belonged lifted its long standing and pre-1986 ban and allowed its members to become for-profit entities as a result of removing this restriction taxpayer as well as many other members of the organization began the process of converting to a for- profit entity under state law this process involved several stages basically the first stage was enactment of state laws that changed the classification of the entity and its assets during this process questions were raised primarily that focused on prior classification of the entity as nonprofit because taxpayer was a unique entity when it was established it was subject_to state laws that were tailored to the way it operated because it was in existence for such a long period of time not many questions were raised about its operation as a nonprofit entity until the conversion process was started generally under state law the state attorney_general has oversight in the operation of nonprofit entities this oversight includes the disposition of the assets of such an entity because taxpayer had significant assets at the time of the conversion issues were raised as to the operation and control of taxpayer one of the first pieces of legislation that was enacted in this process was to remove the requirement that the assets of taxpayer if disposed of had to go to a charitable entity other legislation was passed that allowed taxpayer to conform to the general business statutes under which for profit corporations operate under in state a there are two primary sources of state control_over conversions nonprofit conversion law and statutory and common_law principles governing protection of charitable assets conversions to for-profit status generally involves two aspects of nonprofit corporation law fiduciary obligations imposed on directors in making and entering the conversion decision and if required under the particular statute at issue notification requirements to the state attorney_general on the sale of corporate assets or change in the fundamental nature of the corporation nonprofit corporation law demands that the directors of a nonprofit corporation serve the corporation with undivided loyalty and due care the duty_of loyalty requires board members to place the interests of the corporation before their own interest and thus prohibits earning secret profit from corporate activities competing with the corporation or otherwise jeopardizing corporate activities the duty_of loyalty is designed to insure that only pure motivations drive business decisions the duty_of care is intended to encourage wise decision making decision making by nonprofit directors is also protected by the business judgment rule under this rule the business judgment of directors may not be challenged or overturned and directors will not be held liable for the consequences of their decisions so long as the decisions were made in an informed manner and in good_faith further protection is afforded to directors of nonprofit_corporations in that only a limited number of parties can challenge board action in all states the attorney_general is empowered to police the use of charitable assets although in some cases the authority granted the attorney_general is limited see lawrence singer the conversion conundrum the state and federal response to hospitals’ changes in when sec_833 was enacted it was intended to apply to a specific group of while corporate law fiduciary principles govern the actions of nonprofit directors tam-158043-04 charitable status am l j and med and philip p bisesi conversion of nonprofit health care entities to for-profit status cap u l rev charitable_trust law governs the assets of nonprofit tax exempt entities however in the case where the entity does not receive its assets as a result of charitable donations application of some of the charitable_trust law is more questionable charitable_trust law does not prohibit the sale of corporate assets so long as the sale is not specifically prohibited in the donor’s grant generally the practical thrust of the trust law has been to require upon conversion assets of equal value to those converted be irrevocably dedicated to charitable purposes typically this is accomplished through the formation of a foundation however in taxpayer’s case this was not required taxpayers that lost their tax exempt status under sec_501 it is agreed that taxpayer qualified as an existing_blue_cross_or_blue_shield_organization under sec_833 for taxable years prior year a neither the code nor the legislative_history of sec_833 and sec_501 there are no regulations explain in any detail as to who were existing blue cross or blue shield organizations it was known at the time these provisions were enacted as to who the entities were that were subject_to this provision it must have been assumed that an entity that was allowed to use the name and marks of the organization was licensed to do so at the time sec_833 was enacted this would mean that licensing was an initial requirement of sec_833 one of the licensing requirements of the organization was that the entity be nonprofit under state law this long standing requirement was dropped by the organization in year c which was several years after the enactment of sec_833 also when sec_833 was enacted at least number p entities that were existing blue cross or blue shield organizations were structured under state law as nonprofit mutual organizations in year a to convert to a for-profit stock entity or the issuance of stock in year b constitutes a material_change in the operations of such organization or in its structure under sec_833 the second issue is if there is a material_change did it occur in year a or in year b in addressing these issues we must pay close attention to the words used in the statute their relationship to other words and statutory provisions and any guidance that legislative_history may shed on the intent of congress sec_833 is drafted as if there is more than a single standard of operations and structure or operations or structure there are several words that are inserted between operations and structure the statute states that no material_change has occurred in the operations of such organization or in its structure we conclude that the statute sets forth two separate standards that is one of operations and one of structure further examination of the statute and legislative_history confirms this analysis the first issue is whether taxpayer’s amendment to its articles on incorporation to continue to qualify as an existing_blue_cross_or_blue_shield_organization tam-158043-04 under sec_833 there is a requirement that no material_change has occurred in the operations of such organization or its structure after date and before the close of the taxable_year the flush language of sec_833 provides to the extent permitted by the secretary any successor to any organization meeting the requirements of sec_833 any organization resulting from the merger or consolidation of organizations each of which has meet such requirements shall be treated as an existing_blue_cross_or_blue_shield_organization in effect this language provides that such changes are not considered material changes for this provision without addressing whether such changes should be labeled that of operations or structure the legislative_history sets forth three principles that should be used in determining whether or not a material_change in operations or structure has occurred the statute lists three items in the flush language successor merger and consolidations the first principle in the legislative_history only deals with mergers and split-ups the second principle deals with certain acquisitions the flush language and the first two principles cover changes that are more structural in nature but could be viewed as one of operations in a general sense but the legislative_history states that these items are not material changes no matter how many standards or tests are in the statute in other words the changes are not material and this conclusion is a more consistent reading of the flush language without having to differentiate between operations or structure our analysis regarding statutory construction is confirmed by examining the third principle of the legislative_history this third principle is limited to operations and does not refer to the structure of an organization as important is the lengthy explanation of what the congress viewed as critical for the organizations to continue providing in order to obtain certain tax benefits these organizations must continue to offer high risk coverage in their operations a change in operations appears to be limited to dropping high risk coverage or substantial changes in the term and conditions under which high risk coverage is offered from the terms and conditions in effect as of date the focus that the legislative_history places on changes to high risk coverage implies that this was the predominant issue that they were concerned regarding a material_change in operations terms in a statute should ordinarily be given their usual meaning united_states v murphy f 3rd 4th cir the word material is defined a sec_1 being of real importance or great consequence substantial essential requiring serious consideration by reason of having a certain or probable bearing on the proper determination of a law case webster’s third new international dictionary merriam- webster inc publishers in summary we find that sec_833 sets forth two separate tests for continued qualification as an existing_blue_cross_or_blue_shield_organization there must be no material_change in operations and no material_change in structure furthermore the test regarding operations deals with high risk coverage because the sec_833 also requires that any change must be material words or taxpayer’s conversion from being a nonprofit non-stock entity to being a for-profit tam-158043-04 facts in this case do not deal with high risk coverage we must consider the taxpayer’s conversion to a for-profit stock company and its issuance of stock against the test of material_change in structure stock entity involved not only changing taxpayer’s articles of incorporation but also a change in how this corporation is governed under state law it involved state law being change to facilitate the conversion it resulted in significant changes in fiduciary responsibility of the directors the issuance of stock both common and preferred clearly created rights and also responsibilities that taxpayer was not previously subject_to as a non-stock non profit entity the duty to pay the preferred stockholders stated dividends created a corporate obligation that it previously was not subject_to by law the conversion changed the taxpayer’s relationship to other individuals or entities previously taxpayer had customers and a somewhat unclear ownership group possibly a broad or vague charitable group but only for purposes of dissolution taxpayer was a nonprofit entity upon conversion and issuance of stock taxpayer now has a new relationship with owners of its stock who are concerned with profits these new owners do not have to be customers there is a fundamental difference between a nonprofit non-stock entity and a for-profit stock entity clearly these changes to an organization’s structure must be classified as a material_change in structure under sec_833 to reach a contrary conclusion would render the material_change in structure limitation in sec_833 a nullity issue is whether this material_change occurred in year a when taxpayer amended its articles of incorporation to convert to a for-profit entity or in year b when taxpayer actually issued stock as a for-profit entity the conversion to a for-profit entity may be viewed as a material_change under the statute on the other hand the sale of stock and its consequent fundamental change in an organization’s obligations and relationships is such a significant change that we conclude that the issuance of stock is the event that effectively manifests sec_833’s prohibition against a material_change in structure the material_change in structure occurred in year b when taxpayer in effect completed conversion to a for-profit stock entity and issued stock provisions in sec_833 first the literal language of sec_833 states that such organizations shall be taxable under this part in the same manner as if they were a stock insurance_company at the time this code section was enacted congress knew that none of the entities subject_to it were stock insurance_companies thus the prohibition against a change in structure was put in the statute second the flush language of sec_833 states that to the extent permitted by the secretary any successor to an organization meeting the requirements of the preceding sentence or any organization resulting from the merger or consolidation of organizations each of which has met such requirement shall be treated as blue cross or blue shield organizations the conference_report provides that a merger or split up of one or more because there was a material_change in structure under sec_833 the second our conclusion regarding material_change in structure is consistent with other the third issue is whether the sec_833 benefits are lost for the entire calendar_year tam-158043-04 blue cross or blue shield organizations will not be treated as a material_change in structure or operations the blue_book adds that a conversion to a mutual under local law will not constitute a material_change in operations or structure both the statute and its legislative_history recognized that there would be future structural changes to these organizations and set limits to what would be recognized as non-material changes third sec_833 dealing with other new organizations that can obtain the tax benefits at issue here requires that no part of the entity’s net_earnings inure to the benefit of any private_shareholder_or_individual the material_change in structure language of sec_833 is the analog to this provision for those existing blue cross and blue shield organizations under sec_833 finally sec_833 which was added in continues the prohibition against for-profit entities by applying this particular paragraph only to nonprofit_organizations in which a material_change has occurred under sec_833 an entity is no longer an existing_blue_cross_or_blue_shield_organization if there is no material_change before the close of the taxable_year thus the determination point is the end of the year for the entire year sec_833 has a number of other references to taxable_year this means that the entity that has a material_change is treated as not being an existing_blue_cross_or_blue_shield_organization for the entire taxable_year in which the material_change occurred there is no prorating of any of the sec_833 tax benefits claimed by an entity that is no longer an existing_blue_cross_or_blue_shield_organization under sec_833 of the code sec_1012 c a of the act states that the special rules of sec_1012 apply to existing blue cross and blue shields organizations as defined in sec_833 of the code which would include the material_change in structure language of subsection c c therefore an entity that is no longer under sec_833 can not claim the benefits of sec_1012 caveat s in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2005_2 2005_1_irb_86 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2005_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed the fourth issue is whether the benefits of sec_1012 of the act can be
